Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 1 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 2 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 3 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 4 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 5 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 6 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 7 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 8 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 9 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 10 of 11
Case 3:21-ap-03036-SHB   Doc 1 Filed 07/12/21 Entered 07/13/21 10:02:26   Desc
                         main document Page 11 of 11
